— Order, Supreme Court, New York County (Joan Lobis, J.), entered August 5, 1992 which granted motions by the third-party defendants for dismissal of the third-party complaint, unanimously affirmed, with costs.
The IAS Court properly determined that third-party plaintiff, a remote subtenant, cannot avail itself of any provisions in the prime lease between the third-party defendants, both *624because of the absence of privity (see, Sims v Darwood Mgt., 147 AD2d 373), and the fact that third-party plaintiff is not a third-party beneficiary, the landlord having neither undertaken a duty to remote subtenants, nor intending to confer any benefits on remote subtenants (see, Garland v Titan W. Assocs., 147 AD2d 304, 309).
We have considered the remaining arguments, and find them to be without merit. Concur — Murphy, P. J., Carro, Rosenberger and Asch, JJ.